Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-11-00802-CV

                                  Robert David NALBACH,
                                          Appellant

                                               v.

                                 Stephanie Dawn NALBACH,
                                           Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-14091
                         Honorable Martha Tanner, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.

       It is ORDERED that appellee Stephanie Dawn Nalbach recover her costs of this appeal
from appellant Robert David Nalbach.

      SIGNED April 17, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice